Citation Nr: 0334603	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for hypertension with 
coronary artery disease, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, denying the veteran's claim for 
increase for hypertension with coronary artery disease.  


REMAND

During the course of the instant appeal, the veteran raised a 
claim of entitlement to an extraschedular evaluation in 
excess of 30 percent for his hypertension with coronary 
artery disease, an issue inextricably intertwined with the 
claim now before the Board.  In this regard, through his 
representative's statement, received by the RO in January 
2003, the veteran indicated that he was experiencing severe 
occupational impairment as a result of the disability at 
issue, and extraschedular consideration was specifically 
requested.  Yet, to date, the RO has not documented any 
consideration of the veteran's claim for an extraschedular 
evaluation.  A remand is therefore required.  

In addition, it is noted that by means of an April 2002 
letter the veteran was initially notified by the RO about his 
rights in the VA's claim process, including those particular 
to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), with respect to his 
claim for increase for hypertension with coronary artery 
disease.  The VCAA significantly added to the statutory law 
concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist, and including an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  

Unfortunately, in the April 2002 letter, the veteran was not 
afforded appropriate "Quartuccio sufficient" notice of what 
specific evidence was needed to substantiate his claim for a 
schedular increase for hypertension with coronary artery 
disease, specific notice of what portion of that necessary 
evidence he was required to submit, or specific notice of 
what portion of that evidence VA would secure.  Such a 
failure requires further development under Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran was also informed that he had to respond by May 
4, 2002, with additional pertinent evidence and information 
or the claim would be decided based on the then-current 
record.  Notwithstanding the veteran's subsequent statement 
that he were no additional medical records for VA to obtain 
and that he would not be submitting any authorizations for 
release of medical information, the appellant has never 
waived in writing VA compliance the VCAA or the one-year 
response period set forth at 38 U.S.C.A. § 5103 (West 2002).  
Moreover, in Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003), which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days, 
was invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a) (West 2002).  As such, remand is required so as to 
ensure § 5103 compliance.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to a schedular and 
extraschedular rating in excess of 30 
percent for hypertension with coronary 
artery disease.  As part of such actions, 
the RO must advise the veteran of the 
information and evidence needed to 
substantiate his claim for an increased 
rating, notice in writing of what 
specific evidence, if any, must be 
obtained by him and precisely what 
specific evidence, if any, will be 
retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio.  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claim, and in 
particular, any evidence tending to 
indicate the existence of a level of 
disability in excess of that reflected by 
the currently assigned, 30 percent 
rating, or in the alternative, a marked 
impairment of employment or frequent 
periods of hospitalization, due to 
hypertension with coronary artery 
disease.  

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the letter 
to the veteran begins the one-year 
period.  Also, inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, 
or until he waives in writing the 
remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the veteran must 
specifically waive in writing any 
remaining response time.  

2.  Thereafter, the RO must readjudicate 
the veteran's claim of entitlement to a 
schedular and/or extraschedular rating in 
excess of 30 percent for hypertension 
with coronary artery disease, based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA and its implementing regulations.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




